The conviction is for the unlawful possession of intoxicating liquor for the purpose of sale; penalty assessed at confinement in the penitentiary for two years.
The indictment is regular and properly presented.
The evidence heard in the trial court is not brought up for review.
A new trial was sought upon the ground of newly discovered evidence. The materiality of the evidence and its probable effect upon another trial cannot be known to this court in the absence of the evidence which was heard upon the trial, which is not brought up for review.
Failing to find any matter presented which would justify a reversal of the judgment, an affirmance is ordered.
Affirmed.